DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 52.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 47a, 47b, 48a, 48b, 71, 72 in Fig 2 and 8, and 11d in Fig 11 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Working Machine with Operation Device to Control an Operation Allowable State and an Operation Restriction State.
The disclosure is objected to because of the following informalities:
In para 0009, “In explanation ofthe” should read -- In explanation of the --.
In para 0009, “a belt d would on” should read -- a belt wound on --.
In para 0036 and 0040, “operation device 19 (19F, 19L, 19R, 19F) should read -- 19 (19F, 19L, 19R, 19F) --.
In para 0053, “operation allowable sate is” should read -- operation allowable state is --.
Appropriate correction is required.
Claim Interpretation
In claim 1, “input operation portion” can be interpreted as being a physical button, lever, or dial used by an operator, or it can be software that can either send an input or receive an input from a display device.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation device…” in claim 1.
Support for “an operation device…” can be found in Para 0023 and 0030 and is interpreted as a device such as a pedal, lever, or other means that the operator can use to control the vehicle.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the predetermined operation" in line 9.  This term has not been introduced previously and could be different from the “predetermined input operation” introduced in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 20130167227; already of record from IDS; hereinafter Miura) in view of D1 (JP H0810255; already of record from IDS; page and line numbers refer to English translation attached).
In regards to claim 1, Miura teaches of a working machine (Abstract) comprising: 
an operation device to conduct operations of the working machine (Para 0072, 0209); 
a control device to control the working machine between an operation allowable state and an operation restriction state (Fig 12, Parts 105, 142) the operation allowable state allowing the working machine to be operated, the operation restriction state restricting the operations conducted by the operation device in comparison with the operation allowable state (Para 0144-0146); and 
a display device having: a display portion (Fig 17, Part 203); and an input operation portion (Fig 17, Part 241, Para 0213, 0218), 
However, Miura does not teach that the control device performs control under the operation restriction state when a predetermined input operation is conducted through the input operation portion.
D1, in the same field of endeavor, teaches that the control device performs control under the operation restriction state when a predetermined input operation is conducted through the input operation portion (Page 1 lines 9-16, Page 2 lines 2-12, Page 3 lines 28-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control device restriction state, as taught by Miura, to include having the control device operate in the restriction state when a predetermined input operation is conducted through the input operation portion, as taught by D1, in order to have the control device 
In regards to claim 3, Miura in view of D1 teaches of the working machine according to claim 1, 
wherein the control device performs the control under the operation restriction state and displays an input screen on the display portion when the predetermined input operation is conducted through the input operation portion, the input screen allowing setting of the working machine with use of the input operation portion (Miura Para 0214; “setting screen”; Para 0146, 0218, Part 105; D1 Page 2 lines 2-12).
The motivation of combining Miura and D1 is the same as that recited in claim 1 above.  
In regards to claim 4, Miura in view of D1 teaches of the working machine according to claim 1, comprising 
a storage portion to store whether the control is under the operation allowable state or the operation restriction state before the predetermined input operation is conducted (Miura Part 143, Para 0139, 0166; where memory can store the current state of the vehicle), 
wherein when the display device has received input to the input operation portion after the predetermined input operation is conducted, the control device switches the operation restriction state to the operation allowable state when the control before the switching is under the operation allowable state, and switches the operation allowable state to the operation restriction state when the control before the switching is under the operation restriction state (D1 Page 2 lines 2-12, claim 1, Page 4 lines 25-30; Miura Para 0146-0147, Part 143; where the current state can stay the same until it is switched).
The motivation of combining Miura and D1 is the same as that recited in claim 1 above.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of D1, as applied to claim 1 above, and further in view of Yamaguchi et al. (WO 2016/148309; already of record from IDS; page and line numbers refer to English translation attached; hereinafter Yamaguchi).
In regards to claim 2, Miura in view of D1 teach of the working machine according to claim 1, comprising 
…
wherein [normal operation by control devices can be performed] under the operation allowable state (Miura para 0169)...
However, Miura in view of D1 does not teach that an imaging device to take a peripheral image of the working machine, 
wherein the display device displays the peripheral image on the display portion under the operation allowable state, the peripheral image being taken by the imaging device.
Yamaguchi, in the same field of endeavor, teaches of an imaging device to take a peripheral image of the working machine (Fig 2 part 30, Page 4 para 2), 
wherein the display device displays the peripheral image on the display portion under the operation allowable state, the peripheral image being taken by the imaging device (Fig 2 part 30, Page 4 para 2, Fig 12, Page 13 para 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the working machine, as taught by Miura in view of D1, to include an peripheral image being displayed on the display portion under the operation allowable state, as taught by Yamaguchi, in order to display the guidance target on the display and aid in installation work (Yamaguchi Page 13 para 6).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of D1, as applied to claim 1 above, and further in view of Nasu et al. (JP 2005/112022; already of record from IDS; page and line numbers refer to English translation attached; hereinafter Nasu).
In regards to claim 5, Miura in view of D1 teach of the working machine according to claim 1, 

Nasu, in the same field of endeavor, teach that the control device has a locking operation portion to manually switch the control between the operation allowable state and the operation restriction state (Page 12 last line – page 13 line 7, Fig 4 part 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the working machine, as taught by Miura in view of D1, to include a locking operation portion to manually switch the control between the operation allowable state and the operation restriction state, as taught by Nasu, in order to allow for the robbery mode to be canceled, allowing for an operator to use the machine (Nasu Page 13 lines 4-7).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of D1, as applied to claim 1 above, and further in view of Kudo (JP 2016/078652; already of record from IDS; page and line numbers refer to English translation attached).
In regards to claim 6, Miura in view of D1 teaches of the working machine according to claim 1, 
wherein the input operation portion (Miura Fig 17 part 241) includes: 
a first operation tool to accept [an] operation … conducted by an operator (Miura Fig 17 Part 241b); 
a second operation tool to accept the pressing operation conducted by the operator (Miura Fig 17 Part 241e); and 
a third operation tool to accept the pressing operation conducted by the operator (Miura Fig 17 Part 241a), 
wherein the predetermined operation is the pressing operation to the first operation tool (D1 Page 3 lines 8-17; where the automatic operation would be a predetermined operation), 

The motivation of combining Miura and D1 is the same as that recited in claim 1 above.  
However, Miura in view of D1 do not teach a first operation tool to accept a rotating operation and a pressing operation conducted by an operator.  
Kudo, in the same field of endeavor, teaches that a first operation tool to accept a rotating operation and a pressing operation conducted by an operator (Fig 8, part 22, 23, Abstract, Page 3 line 29-35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first operation tool, as taught by Miura in view of D1, to include accepting a rotating operation and a pressing operation conducted by an operator, as taught by Kudo, in order to allow the right hand of the operator to be fixed and not be easily fatigued (Kudo Page 3 lines 29-35).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinoshita (US 10527731) teaches of a construction machine that restricts components of the machine upon collision with an object.
Park et al. (US 20110264338) teaches of using control buttons to send a predetermined control signal that can set or restrict different components.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663